Name: Council Regulation (EU) 2019/985 of 17 June 2019 repealing Regulation (EU) 2018/1001 concerning restrictive measures in view of the situation in the Republic of Maldives
 Type: Regulation
 Subject Matter: European construction;  international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 18.6.2019 EN Official Journal of the European Union L 160/1 COUNCIL REGULATION (EU) 2019/985 of 17 June 2019 repealing Regulation (EU) 2018/1001 concerning restrictive measures in view of the situation in the Republic of Maldives THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2019/993 of 17 June 2019 repealing Decision (CFSP) 2018/1006 concerning restrictive measures in view of the situation in the Republic of Maldives (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 16 July 2018, the Council adopted Decision (CFSP) 2018/1006 (2) concerning restrictive measures in view of the situation in the Republic of Maldives. That Decision provided, inter alia, for the freezing of funds and economic resources of certain persons, entities or bodies responsible for undermining the rule of law or obstructing an inclusive political solution in the Republic of Maldives, as well as persons and entities responsible for serious human rights violations or abuses in the Republic of Maldives. (2) Council Regulation (EU) 2018/1001 (3) gives effect to the measures provided for in Decision (CFSP) 2018/1006. (3) On 17 June 2019, the Council adopted Decision (CFSP) 2019/993, repealing Decision (CFSP) 2018/1006. (4) These measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (5) Regulation (EU) 2018/1001 should therefore be repealed accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2018/1001 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 17 June 2019. For the Council The President F. MOGHERINI (1) See page 25 of this Official Journal. (2) Council Decision (CFSP) 2018/1006 of 16 July 2018 concerning restrictive measures in view of the situation in the Republic of Maldives (OJ L 180, 17.7.2018, p. 24). (3) Council Regulation (EU) 2018/1001 of 16 July 2018 concerning certain restrictive measures in view of the situation in the Republic of Maldives (OJ L 180, 17.7.2018, p. 1).